Case 1:18-cv-00261-JB-B Document 55 Filed 11/12/19 Page 1 of 18                    PageID #: 1087



                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF ALABAMA
                                      SOUTHERN DIVISION

 NATHANIEL WILSON,                                )
                                                  )
                         Plaintiff,               )
                                                  )
 v.                                               ) CIVIL ACTION NO. 1:18-00261-JB-B
                                                  )
 LOWE’S HOME CENTER, LLC,                         )
                                                  )
                         Defendant.               )

                                              ORDER

           Now before the Court is Defendant Lowe’s Home Centers, LLC’s (“Lowe’s”) Motion for

 Summary Judgment (Doc. 35), Plaintiff Nathaniel Wilson’s (“Wilson”) brief in opposition thereto

 (Doc. 40), and Lowe’s brief in reply (Doc. 44). The Motion is now ripe for resolution. Following

 the Order dated July 18, 2019 (Doc. 52), and upon due consideration, the Court concludes that

 the Motion is due to be GRANTED for the reasons set forth below.

      I.      STANDARD OF REVIEW

           Summary judgment is due when there is “no genuine dispute as to any material fact and

 the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). An issue of fact is

 “material” if, under the substantive law governing the claim, its presence or absence might affect

 the outcome of the suit. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). If the movant

 fails to satisfy its initial burden, the motion for summary judgment will be denied. Kernel Records

 Oy v. Mosley, 694 F.3d 1294, 1300 (11th Cir. 2012). If the movant adequately supports its motion,

 the burden shifts to the opposing party to establish, “by producing affidavits or other relevant

 and admissible evidence beyond the pleadings,” specific facts raising a genuine issue for trial.

                                                 1
Case 1:18-cv-00261-JB-B Document 55 Filed 11/12/19 Page 2 of 18                       PageID #: 1088



 Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1315 (11th Cir. 2011); Fed. R. Civ.

 P. 56(c)(1)(A). “All affidavits and declarations must be based on personal knowledge and must

 set forth facts that would be admissible under the Federal Rules of Evidence.” Josendis, 662 F.3d

 at 1315; see also Fed. R. Civ. P. 56(c)(4). "In reviewing whether the nonmoving party has met its

 burden, the court must stop short of weighing the evidence and making credibility

 determinations of the truth of the matter....Instead, '[t]he evidence of the non-movant is to be

 believed, and all justifiable inferences are to be drawn in his favor.'" Dortch, Figures, & Sons, Inc.

 v. City of Mobile, 2019 U.S. Dist. LEXIS 183075 at *13-14 (S.D. Ala. October 22, 2019)(quoting

 Tipton v. Bergrohr GMBH-Siegen, 965 F.2d 994, 998-999 (11th Cir. 1992)).

    II.      BACKGROUND

          Wilson filed this lawsuit against Lowe’s, his employer, under the Americans with

 Disabilities Act (“ADA”), 42 U.S.C.A. §§ 12101-12213. Wilson claims that he is “disabled” and

 Lowe’s failed to accommodate him as required by the ADA. He also claims that Lowe’s

 discriminated and retaliated against him by unfair discipline and other miscellaneous actions.

                A.      Wilson’s Employment with Lowe’s, At-Work Injury, and Subsequent
                        Restrictions

          Wilson is a current Lowe’s employee working as a Sales Specialist in the Millworks

 Department at Lowe’s retail store location in Daphne, Alabama. (Doc. 36-1). Lowe’s hired Wilson

 in 2007 as a Customer Service Associate in the Lawn and Garden Department. (Id.). He became

 a Department Manager, performing overnight stocking, shortly thereafter. (Id.). Over the next

 several years, Wilson was a Zone Manager and subsequently an Assistant Store Manager in

 several different departments. (Id.).



                                                   2
Case 1:18-cv-00261-JB-B Document 55 Filed 11/12/19 Page 3 of 18                   PageID #: 1089



        In April 2013, Wilson suffered a back injury at work. (Doc. 36-1). He received workers’

 compensation medical treatment and benefits, and has taken Family and Medical Leave at

 different times over the years since his injury. (Id.). Wilson’s physician placed an 8-hour shift

 restriction on Wilson’s workday, as well as miscellaneous lifting restrictions ranging between ten

 and thirty pounds. (Id.). Following his injury, Wilson was kept in his Zone Manager position, a

 predecessor position to the Assistant Store Manager position, similar but with a different title

 and slightly different responsibilities. At times, other Zone Managers filled in to cover his job,

 including George Strange and Justin Crist. (Docs. 36-1 and 36-3).

        In August 2014, Wilson reached Maximum Medical Improvement and was assigned the

 following permanent restrictions: no more than an 8-hour shift and a lifting restriction of 30

 pounds. (Docs. 36-1). The Lowe’s Accommodations Department is charged with reviewing an

 employee’s job and restrictions after the employee reaches Maximum Medical Improvement.

 (Doc. 36-2). In Wilson’s case, however, the Accommodations Department did not complete that

 review until October 2016. (Id.).

                B.     Wilson’s Temporary and Permanent Accommodations and the
                       Interactive Process.

        With Wilson’s permanent restrictions, he cannot perform some of the functions of the

 Assistant Store Manager (or “ASM”) position that he held at the time of his injury; the ASM

 position requires that he be able to lift 50 pounds or more and to work a minimum of 48 hours

 per week. (Doc. 36-1). Salaried managerial positions like the ASM role are generally scheduled

 for 48 hours per week, and possibly more based on the needs of the business. (Doc. 36-3).

 Members of the salaried management team must be able to work Lowe’s corporate schedule.

 (Doc. 36-2). This corporate schedule requires managers to work 9 to 10 hour days, to come in
                                                 3
Case 1:18-cv-00261-JB-B Document 55 Filed 11/12/19 Page 4 of 18                       PageID #: 1090



 prior to the store opening and stay after it closes to handle zone recovery (distributing, restocking

 merchandise), and to take assigned shifts (opening, middle, closing) according to management

 roles on a rotating basis. (Id.). Managers are always on call in case the store has an emergency,

 someone gets hurt, or there is a natural disaster. For these unanticipated circumstances, salaried

 managers must be available to answer emails, take phone calls, or report to the store in the

 middle of the night. (Docs. 36-2 and 36-3).

        The Job Description for the Assistant Store Manager Position states as follows:

        Work Schedule

        Requires morning, afternoon, and overnight availability any day of the week.
        Required to work a Corporate schedule determined by the needs of the
        business. Requests to be scheduled off for a specific day require advanced
        notification and approval by supervisor. Salaried positions are generally
        scheduled for 48 hours. More hours may be required based on the needs of the
        business.

 (Doc. 36-1) (emphasis added). On the ASM job description, Wilson drew a line through the words

 “generally scheduled for 48 hours. More hours may be required based on the needs of the

 business.” (Id.). Below these crossed out words, Wilson wrote: “I can only work 8 hours per day

 (due to on the job injury).” (Id.). A copy of his revision to the job description is below:




 (Id.). By his statement on the actual job description combined with striking the 48-hour

 requirement, Wilson acknowledged that by only being able to work eight hours a day, he could

 not work the 48 hours per week required of Assistant Store Managers. Further, as this job



                                                   4
Case 1:18-cv-00261-JB-B Document 55 Filed 11/12/19 Page 5 of 18                  PageID #: 1091



 description evidences, an Assistant Store Manager has to be available to work “any day of the

 week,” morning, afternoon, and overnight. (Id.).

        Even though Wilson could not meet the lifting or workweek requirements of the ASM

 position after he was injured, the decision was made at the store level to let him remain in the

 ASM role as a temporary accommodation. (Docs. 36-2 and 36-3). This was consistent with Lowe’s

 practice for decisions regarding light duty assignments and temporary accommodations

 following workers’ compensation injuries to be made at the store level. (Doc. 36-2).

        In March 2015, Lowe’s issued a new Key Responsibilities guide for each job description

 and asked employees to sign it. (Doc. 36-1). The Daphne store’s Human Resources Manager,

 Susan Grace, provided the guide to Wilson for the Assistant Store Manager position. Wilson

 signed his but pointed out that he could not work the 48-hour workweek or perform the lifting

 requirements of the ASM position. (Doc. 36-3).

        In July 2015, Wilson was moved to an administrative Assistant Store Manager position as

 a temporary accommodation. (Doc. 36-1). This was a lateral move and there were no changes

 to Wilson’s pay. (Id.).

        In October 2016, Ronetta Wilson from Sedgwick, Lowe’s third-party administrator, asked

 Grace about the status of Wilson’s accommodation. (Doc. 36-4). Grace then followed up with

 Bud Spain, Accommodations Specialist in Lowe’s North Carolina corporate office, who reviewed

 Wilson’s assignment for the first time. (Doc. 36-2).

        Lowe’s deems the 48-hour workweek requirement to be an essential function of a

 salaried management role, such as the ASM position that Wilson held until October 2016. Spain

 thus determined that he could not remain in the ASM role working 8-hour days as a permanent


                                                  5
Case 1:18-cv-00261-JB-B Document 55 Filed 11/12/19 Page 6 of 18                   PageID #: 1092



 accommodation. To transition him out of the ASM role, Wilson was offered a Department

 Manager position working 8-hour shifts with frequent lifting of 15 pounds, occasional lifting of

 up to 30 pounds, making $22.39 per hour. (Doc. 36-1). As of October 2016, this was the highest

 paying open position at the Daphne store that could accommodate all of Wilson’s restrictions.

 (Doc. 36-4). Wilson declined the position and instead moved into a Sales Specialist position in

 the Appliance Department. (Docs. 36-1, 36-3, and 36-4). Lowe’s increased the allowable head

 count for the store, created the position for him, and Wilson accepted the accommodation.

 (Docs. 36-1 and 36-4).

        There is some factual dispute as to the extent and frequency to which a Sales Specialist is

 expected to lift heavy items in the Appliance Department. These do not create a genuine issue

 of material fact, however, because there is no dispute that Wilson accepted the Sales Specialist

 role in the Appliance Department, and that he was instructed to ask a coworker for help when

 he needed assistance transporting appliances for a customer. (Docs. 36-1, 36-2, and 36-5).

        Wilson remained in the Sales Specialist role in the Appliance Department until July 2018,

 when he transferred to a Sales Specialist position in the Millworks Department at the same pay

 rate. (Doc. 36-1). Wilson does not assert any claims with respect to his current Sales Specialist

 role in the Millworks Department.

               C. Wilson’s Failure to Accommodate Claim.

        Wilson argues that Lowe’s should have waived the 48-hour availability requirement in the

 Assistant Store Manager role because he was getting his work done in 40 hours when he was

 temporarily accommodated in the ASM position. (Doc. 36-1). He further contends that he could

 potentially work six 8-hour workdays to accomplish the 48-hours per week. (Doc. 40 at 11).


                                                 6
Case 1:18-cv-00261-JB-B Document 55 Filed 11/12/19 Page 7 of 18                     PageID #: 1093



 Lowe’s responds that the 48-hour workweek requirement is an essential function of the job and

 it entails availability and flexibility, and Wilson could not meet this requirement by working only

 8-hour days. (Docs .36-2 and 36-3).

        During his deposition, Wilson testified that he felt he was entitled to accommodations

 other than the 8-hour workday. He testified that in the Sales Specialist role in the Appliance

 Department, he could generally perform this job but that he should have had another associate

 scheduled with him at all times to assist him throughout the day to lift appliances. (Doc. 36-1).

 He also testified that he would have preferred the responsibilities of a Service Manager role

 because he would have had more coworkers available to him when seeking assistance with

 lifting. (Id.). He asked about two of these positions but never applied after Store Manager Nicki

 Benton conveyed that he would get a pay cut if he moved into this role. (Id.).

                 D. Wilson’s Miscellaneous Allegations of Disability Discrimination and
                    Retaliation.

        In addition to his failure to accommodate claims, Wilson makes miscellaneous allegations

 of disability discrimination and retaliation. In December of 2016, Wilson alleges that District

 Manager Ed Walker and his team stood in the plumbing area and stared at Wilson and the other

 associates for more than an hour. (Doc. 36-1). Wilson felt this was harassment intended to get

 him to quit. (Id.). Walker attested that he was conducting a training with his district team at the

 plumbing desk, and that it had nothing to do with Wilson, his disability, or any protected activity.

 (Doc. 36-10).

        Wilson additionally contends that a coworker, Michael Roberts, told Wilson that Susan

 Grace, the Daphne HR director, instructed Roberts to deny Wilson’s vacation time in 2017. (Doc.

 36-1). Wilson’s testimony regarding what Roberts told him is inadmissible hearsay and will be
                                                  7
Case 1:18-cv-00261-JB-B Document 55 Filed 11/12/19 Page 8 of 18                   PageID #: 1094



 stricken from the record. Wilson admits, however, that he never actually lost any vacation time.

 (Id.).

          In August of 2017, Wilson called Assistant Store Manager Bobby Westbrook for help with

 a washing machine, and Westbrook responded that he was occupied at the time. (Doc. 36-1).

 Westbrook observed that Wilson raised his voice in reply to Westbrook while they were in front

 of a customer. Westbrook felt that Wilson’s manner of speaking to a manager, especially in front

 of a customer, was unprofessional. (Doc. 36-6). Westbrook wrapped up what he was doing,

 came to Wilson’s station, and loaded the machine for the customer. (Doc. 36-1). Subsequently,

 Westbrook issued a written warning to Wilson for speaking unprofessionally to a supervisor.

 (Doc. 36-6). In their conversation about loading the washing machine, Wilson told Westbrook

 that his coworker Tom Cormier had previously refused to help load it. (Doc. 36-1.) Several

 months later, Cormier mentioned to Wilson that Westbrook had said something about this event

 to Cormier, and Wilson became upset. (Id.). Westbrook does not recall this but believes he would

 have addressed Cormier’s alleged refusal to help Wilson with Cormier in order to ensure that

 Wilson received help in the future. (Doc. 36-8).

          Wilson also claims that Assistant Store Manager Justin Crist intentionally scheduled him

 to work alone in the Appliance Department in 2017, although he admits that the Appliance

 Department was adjacent to the Cabinets Department, where a coworker would have been

 scheduled at the same time. (Docs. 36-1 and 36-7). Wilson acknowledges that a manager cannot

 control who shows up for a shift. (Doc. 36-1). Crist attested that he has never intentionally

 scheduled Wilson to work without assistance. (Doc. 36-7).




                                                 8
Case 1:18-cv-00261-JB-B Document 55 Filed 11/12/19 Page 9 of 18                        PageID #: 1095



           Wilson was disciplined in January of 2018 after Service Manager Mike Crandall asked

 Wilson about a customer who had purchased a water heater and needed additional help. (Doc.

 36-5). Near closing time, a customer who had purchased a water heater from Wilson needed

 additional help, and Wilson said he was on break and refused to do it. (Id.). After Human

 Resources Manager Russ Johnson investigated the incident, Wilson was disciplined for

 uncooperative behavior in refusing to assist the customer. (Id.).

           Wilson claims that Westbrook told him in January of 2018 that Wilson must not have sold

 much that day because Westbrook’s back was not sore. (Doc. 36-1). Wilson also claims that

 Westbrook asked him to lift an appliance, which Westbrook denies. (Doc. 36-8).

           Wilson additionally alleges that Nicki Benton asked him to lift 85-lb wine coolers, in excess

 of his lifting restrictions, in or around January of 2018. (Doc. 36-1). Benton denies ever asking

 Wilson to exceed his lifting restrictions or knowing of anyone else doing so. (Doc. 36-3).

           Wilson filed an EEOC charge in January 2017 and has made miscellaneous complaints to

 management of alleged unfair treatment over the last several years. (Doc. 36-1).

    III.      DISCUSSION

           Wilson asserts claims of discrimination and retaliation under the ADA. Because there is

 no direct evidence of discrimination in the record before the Court, the McDonnell-Douglas

 burden-shifting framework applies to Wilson’s claims. Earl v. Mervyns, Inc., 207 F.3d 1361, 1365

 (11th Cir. 2000). Under that framework, the initial burden rests with the plaintiff to establish a

 prima facie case of discrimination, after which the burden of production shifts to the defendant

 to articulate a legitimate non-discriminatory reason for the challenged action. McDonnell

 Douglas Corp. v. Green, 411 U.S. 792, 802-809 (1973).               If a defendant produces non-


                                                    9
Case 1:18-cv-00261-JB-B Document 55 Filed 11/12/19 Page 10 of 18                    PageID #: 1096



 discriminatory reasons, the plaintiff is “left with the ultimate burden of proving that [the

 defendant] intentionally discriminated against her because of her disability.” Id. A plaintiff must

 demonstrate that the reasons produced by the defendant are merely pretextual. Zaben v. Air

 Prods. & Chems., 129 F.3d 1453, 1457 (11th Cir. 1997)(upon defendant’s articulation of a

 legitimate nondiscriminatory reason, the burden shifts to plaintiff to "introduce significantly

 probative evidence showing that the asserted reason is merely a pretext for discrimination."

 (quoting Clark v. Coats & Clark, Inc., 990 F.2d 1217, 1228 (11th Cir. 1993)).

        On summary judgment, Lowe’s neither disputes that Wilson has permanent physical

 restrictions nor challenges his allegation that he meets the definition of “disabled” under the

 ADA. Instead, Lowe’s position is that the failure to accommodate claims fail because Wilson

 cannot perform an essential function of the Assistant Store Manager position, the 48-hour or

 more workweek requirement, with or without reasonable accommodation. Lowe’s argues that

 it engaged in the interactive process with Wilson by offering him a Department Manager role,

 and that it went beyond its ADA obligations by offering him a Sales Specialist role after he turned

 down the Department Manager position. Lowe’s contends that Wilson abandoned his remaining

 claims on summary judgment and, alternatively, that those claims fail because they are not based

 on adverse actions. Lowes argues that all its decisions with regard to Wilson’s employment

 (other than accommodations and medical leave) were unrelated to his alleged disability and were

 based on legitimate nondiscriminatory and non-retaliatory reasons that Wilson cannot show

 were pretextual.




                                                  10
Case 1:18-cv-00261-JB-B Document 55 Filed 11/12/19 Page 11 of 18                  PageID #: 1097



                A. Wilson’s Failure to Accommodate Claim.

        To establish a prima facie case of failure to accommodate under the ADA, Wilson must

 show (1) that he has a disability; (2) that he is a “qualified individual,” meaning that he can

 perform the essential functions of his job, with or without a reasonable accommodation; and (3)

 that the employer discriminated against him because of his disability. Greenberg v. BellSouth

 Telecommunications, Inc., 498 F.3d 1258, 1262 (11th Cir. 2007). The ADA requires employers to

 make “reasonable accommodations” for “qualified individuals” who can perform the “essential

 functions” of the job. Davis v. Fla. Power & Light Co., 205 F.3d 1301, 1305 (11th Cir. 2000).

 “Essential functions” are “the fundamental job duties of the employment position the individual

 with a disability holds or desires.” 29 C.F.R. § 1630.2(n)(1).

        As noted, Lowe’s does not challenge that Wilson is disabled for purposes of summary

 judgment, so the Court does not reach that issue. Plaintiff’s case falters on the second element,

 however, because Plaintiff fails to demonstrate a material issue of fact regarding his ability to

 perform the essential functions of the ASM role with or without a reasonable accommodation.

 Wilson was not a “qualified individual” who could perform all of the “essential functions” of the

 Assistant Store Manager position.

        Wilson argues that the 48-hour workweek requirement is not an essential function of the

 Assistant Store Manager position because, for some period of time, he was working 8-hour

 workdays in that position. It was not essential, according to Wilson, that he be available for a

 longer workday. (Doc. 40 at 11). He additionally suggests that he could have possibly worked six

 8-hour workdays in a week. (Id.). Wilson’s arguments, however, fail to address the undisputed

 facts of Lowe’s mandatory 48-hour workweek and the requirement for salaried managers to be


                                                  11
Case 1:18-cv-00261-JB-B Document 55 Filed 11/12/19 Page 12 of 18                     PageID #: 1098



 available to work 9 to 10-hour days and to be flexible to work more depending on the needs of

 the store. Wilson’s undisputed permanent restrictions do not allow this availability and flexibility

 in his schedule.

        There are several key undisputed facts that render summary judgment appropriate. First,

 it is undisputed that Wilson had a permanent restriction limiting his shifts to no more than eight

 hours. (Doc. 36-1). Second, it is undisputed that the Job Description for the Assistant Store

 Manager Position requires extensive availability, adherence to the corporate schedule, and a 48-

 hour workweek because Lowe’s relies on its store management to cover opening and closing

 shifts, to come in prior to store opening and stay after it closes, and to be available in the event

 of an emergency. (Docs. 36-2 and 36-3). Third, it is undisputed that, on the ASM job description,

 Wilson crossed out “generally scheduled for 48 hours. More hours may be required based on the

 needs of the business.” (Id.). Below these crossed out words, Wilson wrote: “I can only work 8

 hours per day (due to on the job injury).” (Id.).

        Based on the record, including the ASM job description, the Court finds that a 48-hour

 workweek with availability to work 9 to 10-hour days and flexibility to work hours depending on

 the needs of the store are essential functions of the ASM position. See Earl, 207 F.3d at 1365

 (quoting 42 U.S.C. § 12111(8) (a job description is evidence of the position’s essential functions.).

 There is no material dispute that those requirements are fundamental duties of the ASM position.

 See 29 C.F.R. § 1630.2(n)(1)(essential functions are “the fundamental job duties of the

 employment position the individual with a disability holds or desires.”). The Eleventh Circuit has

 consistently held that mandatory shifts are an essential function of an employee’s position. See

 Agee v. Mercedes-Benz U.S. Intern. Inc., 646 Fed. Appx. 870, 875-876 (11th Cir. 2016) (holding


                                                  12
Case 1:18-cv-00261-JB-B Document 55 Filed 11/12/19 Page 13 of 18                                    PageID #: 1099



 that availability to work overtime is an essential function as indicated by human resources

 manager’s testimony and job description); Davis, 205 F.3d at 1306 (11th Cir. 2000) (holding that

 required overtime was an essential function); Earl, 207 F.3d at 1366 (concluding that punctuality

 is an essential function of the job because, among other reasons, failure to be on time or work a

 full shift would force other employees to work a longer shift). Wilson’s undisputed restrictions

 prevent him from performing these essential functions with or without reasonable

 accommodation.

          Furthermore, if Wilson were permitted to remain in a management role and work an 8-

 hour workday, other managers would have to step in and be available on his behalf. Exempting

 Wilson from the 48-hour workweek requirement would require other managers to perform his

 job duties once Wilson completed an 8-hour shift on his workdays. The ADA does not require an

 employer to reallocate an employee’s essential job duties. Holbrook v. City of Alpharetta, Ga.,

 112 F.3d 1522, 1527 (11th Cir. 1997); see also Siudock v. Volusia County School Bd., 568 Fed.

 Appx. 659, 663 (11th Cir. 2014). Wilson’s preferred accommodation would do just that.

          Wilson suggests that the fact that the Daphne store location was able to continue

 operating without significant disruption while he worked an 8-hour schedule as an ASM shows

 the accommodation was reasonable.1 That Wilson worked for two years in the ASM role as a




 1
   Wilson offers a former human resources manager’s affidavit in support of the allegation that Wilson was
 completing his tasks in an 8-hour period. This allegation is inconsequential on summary judgment given the issue of
 the necessity of salaried managers being present in the store before opening and after closing and having flexible
 availability. Nevertheless, the Court notes that the affiant left Lowe’s in February 2015 before Wilson moved into
 the ASM administrative role in July 2015. Accordingly, the affiant necessarily has no personal knowledge of Wilson’s
 performance in this role, whether there were complaints, and the necessity of the Lowe’s corporate schedule and
 work hour requirements after the affiant’s departure. As such, the Court hereby strikes the affidavit to the extent it
 pertains to Wilson’s employment after February 2015.


                                                          13
Case 1:18-cv-00261-JB-B Document 55 Filed 11/12/19 Page 14 of 18                   PageID #: 1100



 temporary accommodation does not establish that the accommodation was reasonable for

 purposes of the ADA. In Holbrook v. City of Alpharetta, Ga., for example, a defendant police

 department accommodated the plaintiff, a blind police detective, “for quite some time and

 perhaps with relatively minor disruption and inconvenience” because crime scene investigation

 occurred infrequently. 112 F.3d at 1528. However, the Eleventh Circuit affirmed summary

 judgment in favor of the police department on the basis that crime scene investigation was an

 essential function of the position. Id. The Court noted that the police department had gone above

 and beyond its legal obligations under the ADA in accommodating the plaintiff, which the Court

 applauded, but the department did not violate the ADA when it decided to cease the

 accommodation. Id. See also Rabb v. School Bd. of Orange County Fla., 590 Fed. Appx. 849, 852-

 853 (11th Cir. 2014) (part time tutoring position was not a reasonable accommodation, even

 though plaintiff held it for two years while rehabilitating from stroke, as there was no permanent

 part-time role available). Accordingly, that Wilson was permitted to work an 8-hour shift as a

 temporary accommodation does not negate the fact that the required work schedule, including

 48-hours or more per week and flexible availability, is an essential function of any salaried

 management role. Wilson could not perform that essential function with his permanent

 restrictions.

         Further, Wilson turned down a reasonable accommodation when he was offered the

 Department Manager role and therefore ended the interactive process. (Doc. 36-1). After he

 did so, Lowe’s created a Sales Specialist position for him, which he accepted. (Id.). In so doing,

 Lowe’s went above and beyond its obligations under the ADA. Everett v. Grady Memorial

 Hospital Corp., 703 Fed. Appx. 938, 946 (11th Cir. 2017) (interactive process does not require


                                                14
Case 1:18-cv-00261-JB-B Document 55 Filed 11/12/19 Page 15 of 18                     PageID #: 1101



 employer to provide the desired accommodation, only a reasonable one); Siudock v. Volusia

 County School Bd., 568 Fed. Appx. 659, 663 (11th Cir. 2014) (employer does not have to provide

 maximum accommodation or every accommodation possible; simply a reasonable one).

         Wilson made several other failures to accommodate allegations in his deposition (i.e., that

 Lowe’s should have scheduled a coworker to lift appliances for him at all times that he was

 working or that Lowe’s should have transferred him into a Service Manager position in or after

 2017), but he appears to have abandoned them on summary judgment as his brief does not

 mention them. Nevertheless, summary judgment is due on the merits with regard to those

 claims. An employee is entitled only to a reasonable accommodation; he is not entitled to the

 creation of a new position or the accommodation of his choosing. See Siudock, 568 Fed. Appx.

 at 659; McGuire v. United Parcel Service, Inc., No. 17-13258, 2019 WL 1418060 at *4 (11th Cir.

 March 28, 2019); Stewart v. Happy Herman’s Cheshire Bridge, Inc., 117 F.3d 1278, 1285-86 (11th

 Cir. 1997) (explaining a qualified individual with a disability is not entitled to the accommodation

 of his choice).

         B. Wilson’s Other Miscellaneous Claims.

         Other than his failure to accommodate claim as to the ASM role, Wilson’s claims were

 abandoned on summary judgment. Wilkerson v. Grinnell Corp., 270 F.3d 1314, 1322 (11th Cir.

 2001) (finding abandoned and affirming grant of summary judgment as to claim presented in

 complaint but not raised in initial response to summary judgment motion). Even with that

 threshold deficiency, Wilson’s remaining claims fail on the merits because he has not made a

 prima facie case or shown pretext as to any disciplinary action he received—or any other issue

 he complains about.


                                                 15
Case 1:18-cv-00261-JB-B Document 55 Filed 11/12/19 Page 16 of 18                     PageID #: 1102



        To establish a prima facie case of disability discrimination or retaliation, Wilson

 would have to show, inter alia, that he suffered an adverse action. See EEOC v. St. Joseph's

 Hosp., Inc., 842 F.3d 1333, 1343 (11th Cir. 2016); Stewart, 117 F.3d at 1287. As for Wilson’s

 disciplinary write-ups, they were not adverse actions. To advance a claim of discrimination

 or retaliation, a plaintiff must, but Wilson cannot, show a "serious and material change in the

 terms, conditions, or privileges of employment." Crawford v. Carroll, 529 F.3d 961, 970 (11th

 Cir. 2008). The write-ups did not affect his compensation, work hours, duties, or anything

 else about his job in any material way.

        The Court also finds that Wilson’s miscellaneous claims do not, as a whole, amount

 to actionable harassment. Wilson asserts events that are not "sufficiently severe or pervasive

 to alter the terms and conditions of employment." Baroudi v. Secretary, U.S. Dept. of Veterans

 Affairs, 616 Fed. Appx. 899, 904 (11th Cir. 2015). He describes behavior that does not create

 an environment that a reasonable person would find sufficiently hostile or abusive. Id. To

 determine the objective severity of the harassment, the Court must consider "the frequency

 and severity of the retaliatory conduct, as well as whether it (1) is physically threatening or

 humiliating, and (2) unreasonably interferes with an employee's job performance." Id. The

 focus here is the totality of the circumstances. Id.

         Plaintiff has failed to demonstrate a material factual issue that the events he alleges are

  related to his disability or alleged protected activity. None of them amount to conduct

  sufficiently severe or pervasive to render them actionable. See Baroudi, 616 Fed. Appx. at

  904-05 (affirming summary judgment dismissing claim where alleged incidents "involved petty

  office squabbles and communication issues that are common in any workplace" such as
                                                 16
Case 1:18-cv-00261-JB-B Document 55 Filed 11/12/19 Page 17 of 18                     PageID #: 1103



  exclusion from emails and failing to inform plaintiff of meetings). See also Howard v.

  United Pruitt Corp., 196 Fed. Appx. 780, 781 (11th Cir. 2006) (affirming summary judgment

  notwithstanding evidence that employee was screamed at on at least two occasions, was

  'excluded occasionally from meetings,’ and was asked a question by her supervisor in an

  inappropriate tone of voice); Batuyong v. Gates, 337 Fed. Appx. 451, 457 (6th Cir. 2009)

  (allegations that supervisor repeatedly raised voice, became verbally abusive, chastised

  employee in front of others, refused to allow employee to attend conference, and denied

  travel expenses was not sufficiently severe or pervasive); EEOC v. Sunbelt Rentals, Inc., 521 F.3d

  306, 315-16 (4th Cir. 2008) ("rude treatment by coworkers, callous behavior by one's superiors,

  or a routine difference of opinion and personality conflict with one's supervisor are not

  actionable").

         Moreover, even if Wilson claims that each instance is a stand-alone act of

  discrimination or retaliation, those claims still fail. Because these actions were legitimate

  and non-discriminatory or retaliatory, they do not advance either individual claims or

  amount to a hostile working environment. See Carney v. City of Dothan, 158 F. Supp. 3d

  1263, 1290 (M.D. Ala. 2016) (granting summary judgment; "if the [employer] took each

  allegedly harassing action for a legitimate, non-retaliatory reason, then it stands to reason

  that [plaintiff's] protected activity was not the but-for cause of the alleged resulting hostile

  environment").




                                                 17
Case 1:18-cv-00261-JB-B Document 55 Filed 11/12/19 Page 18 of 18              PageID #: 1104




    IV.      CONCLUSION

          It is ORDERED that Lowe’s Motion for Summary Judgment is GRANTED, and that Wilson’s

 lawsuit is DISMISSED in its entirety and WITH PREJUDICE.

          DONE and ORDERED this 12th day of November, 2019.



                                                   /s/ JEFFREY U. BEAVERSTOCK
                                                   UNITED STATES DISTRICT JUDGE




                                              18
